Name: Commission Implementing Decision (EU) 2016/1781 of 5 October 2016 amending Annex II to Decision 2007/777/EC as regards inserting an entry for Saint Pierre and Miquelon in the list of third countries or parts thereof from which the introduction into the Union of meat products and treated stomachs, bladders and intestines is authorised (notified under document C(2016) 6287) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: international trade;  foodstuff;  America;  tariff policy;  trade;  animal product;  health;  agricultural activity;  agricultural policy
 Date Published: 2016-10-07

 7.10.2016 EN Official Journal of the European Union L 272/88 COMMISSION IMPLEMENTING DECISION (EU) 2016/1781 of 5 October 2016 amending Annex II to Decision 2007/777/EC as regards inserting an entry for Saint Pierre and Miquelon in the list of third countries or parts thereof from which the introduction into the Union of meat products and treated stomachs, bladders and intestines is authorised (notified under document C(2016) 6287) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point (4) of Article 8 and Article 9(4)(c) thereof, Whereas: (1) Commission Decision 2007/777/EC (2) lays down, inter alia, the conditions for the introduction into the Union of consignments of certain meat products and of treated stomachs, bladders and intestines which have undergone one of the treatments laid down in Part 4 of Annex II thereto (the commodities), including a list of third countries or parts thereof from which the introduction into the Union of the commodities is authorised. (2) Part 2 of Annex II to Decision 2007/777/EC sets out the list of third countries or parts thereof which are authorised for the introduction into the Union of the commodities, provided that they have undergone a relevant treatment referred to in that Part of Annex II. Those treatments are aimed at eliminating certain animal health risks linked to the specific commodities. Part 4 of that Annex sets out a non-specific treatment A and specific treatments B to F listed in descending order of severity of the animal health risk linked to the specific commodity. (3) Saint Pierre and Miquelon has requested to be listed in Part 2 of Annex II to Decision 2007/777/EC as authorised for the introduction of poultry meat products into the Union. During the manufacturing process of poultry meat in Saint Pierre and Miquelon, the poultry meat product concerned undergoes heat treatment according to the specific treatment D referred to in Part 4 of Annex II to Decision 2007/777/EC. (4) Saint Pierre and Miquelon has submitted comprehensive and satisfactorily documentation on the poultry health situation and the disease prevention and control systems in place. (5) It is therefore appropriate to include Saint Pierre and Miquelon in the list of third countries or parts thereof set out in Part 2 of Annex II to Decision 2007/777/EC indicating treatment D in the column for poultry and farmed feathered game (except ratites). (6) Part 2 of Annex II to Decision 2007/777/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2007/777/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 October 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). ANNEX In Part 2 of Annex II to Decision 2007/777/EC, the following entry for Saint Pierre and Miquelon is inserted between the entry for New Zealand and the entry for Paraguay: PM Saint Pierre and Miquelon XXX XXX XXX XXX D XXX XXX XXX XXX XXX XXX XXX XXX